Cobro de dinero. Apareciendo de la moción de la apelada y de la certificación acom-pañada a la misma que la sentencia recurrida se dictó de acuerdo con lo estipulado por ambas partes al llamarse el pleito para la vista, o sea, con el consentimiento de la propia *1059parte apelante; examinada la jurisprudencia sobre la mate-ria que se resume en 3 C.J. 671, así: “Es una regla bien es-tablecida, declarada en algunos Estados por mandato expreso del estatuto, que una parte no puede quejarse de una senten-cia, orden decreto o decisión dictada mediante estipulación o de otro modo, con su consentimiento expreso o tácito, o ape-lar o interponer recurso de error para su revisión, aun cuando se baya tratado de reservar el derecho de apelación; y esta regla generalmente es aplicable cuando una sentencia, orden o decreto ha sido dictado por virtud de la moción, ofreci-miento u admisión del apelante o a su solicitud;” se de-clara con lugar la moción y se desestima el recurso.